Citation Nr: 1015379	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include chloracne claimed as the result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from March 1964 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, denied service connection for chloracne 
claimed as the result of Agent Orange exposure.

In February 2009, the Board remanded this claim for further 
development.  The case has been returned to the Board.  The 
Board is satisfied that there was substantial compliance with 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
Veteran was examined by VA, the claims file was reviewed, and 
a medical opinion with rationale was given.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide 
agents in Vietnam.  

2.  The Veteran is not shown to have manifested chloracne or 
other acneform disease consistent with chloracne to a degree 
of 10 percent or more within a year after the last date of 
herbicide exposure; the currently manifested skin conditions, 
first manifested many years after service, and are not shown 
to be causally related to active service and/or caused or 
aggravated by herbicide exposure.  




CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to 
include chloracne claimed as secondary to herbicide exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 1154, 5103, 5103A 5107 (West 2002), 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of  
letters sent to the Veteran in October 2003, July 2006, 
February 2009, and May 2009 that fully addressed all notice 
elements, and the October 2003 letter was sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, and 
July 2006, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
private medical records as well as records from the Social 
Security Administration.  

Next, VA examinations and medical opinions pertinent to the 
issue on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
The claims file was reviewed and an opinion was offered that 
was adequate for making a determination in this claim.  It is 
noted that the July 2009 VA examiner referred to photos of 
the Veteran's chest and back showing normal skin.  These 
pictures have not been associated with the file.  However, a 
remand to obtain them is not necessary since they are noted 
to show the absence of skin problem.  This documentation is 
not necessary to make an adequate determination regarding 
service connection.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

If a Veteran was exposed to an herbicide agent during active  
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6)  
are met even though there is no record of such disease during  
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R.  
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in  
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on  
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active  
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. §  
3.307(a)(6) are met, even though there is no record of such  
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.§ 3.307(d) are also 
satisfied: chloracne or other acneform diseases  consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate  
cancer, respiratory cancers (cancer of the lung, bronchus,  
larynx, or trachea) and soft-tissue sarcomas (other than  
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States  
and allied military operations in the Republic of Vietnam  
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg.  
42600-42608 (2002). 

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir.  1994).  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.

In this case, the Veteran is claiming service connection for 
a skin condition as a result of herbicide exposure during 
service.  The record shows that the Veteran served in Vietnam 
during his service.  Specifically, the DD Form 214 shows that 
the Veteran served in the military from March 1964 to January 
1967 and that he received the Vietnam Service Medal.  His 
exact dates of service in Vietnam are not documented.  
However he had to have served there between January 1962 and 
May 1975, and thus he is presumed to have been exposed during 
such service to herbicide agents. 

The Veteran is seeking service connection for a skin 
disorder, claimed as chloracne, which he contends began 
within the first year after service and is related to 
herbicide exposure in Vietnam.  In support of his claim, he 
has submitted a statement from his wife who attests that the 
Veteran had a rash on his hands in 1968.  

Service treatment records are negative for any findings of 
skin disorders.  No skin lesions were noted at induction in 
March 1964.  During the Veteran's separation physical 
evaluation in June 1967, he reported no history of skin 
disease, and his skin was assessed as normal.  

The Veteran was examined by VA in December 1998.  By way of 
history, he reported that in the mid-70's he began having 
what he termed as allergy attacks where he would develop 
itching, coughing and wheezing.  He reported that he did not 
seek medical help.  Examination of the skin was normal.  It 
was noted that he had a 1.5 cm fibrotic region palpable under 
the skin above the left ear in the region of prior trauma.  
On VA examination in August 2001, it was noted by way of 
history that he was treated for a rash, likely insect bites. 

A February 2002 VA Agent Orange evaluation was conducted by a 
physician's assistant (PA).  Examination showed mild 
discoloration of the hands, and small eczema type legions on 
both arms.  The assessment of "mild chloracne- rashes that 
come and go, this could be related to Agent Orange" was 
advanced.  The VA examiner commented: "recommendation for VA 
compensation: mild chloracne."   

VA outpatient treatment records show that in February 2004 it 
was noted that the Veteran had a chronic rash on his hands 
and used hydrocortisone cream.  Private record of February 
2004 shows a history of skin problems.  

The Veteran submitted a March 2004 statement from his wife.  
She reported that she met the Veteran a few months after he 
was released from service in 1967.  She stated that at that 
time she noted that his hands had skin texture that was very 
dry with hair line cracks.  She indicated that his skin was 
always flaking and that the skin around his nails was very 
dry, cracked and rough.   

The Veteran underwent a VA skin examination in March 2007.  
By way of history it was noted that the Veteran's lesions 
occurred years ago and intermittently reoccur without 
aggravating factors.  It was noted that he intermittently 
develops a red spot at the base of hairline and a red lesion 
on the right forehead near the hairline.  The dorsum of both 
hands had dry flaky skin but without lesions.  The examiner 
stated that the "type of skin involvement with acne or 
chloracne: superficial (with comedones, papules, pustules, 
superficial cysts); the "extent of the face and neck 
affected: less than 40%;" and the "description of other areas 
affected: there is one red papule measuring 0.5 [centimeter] 
diameter on his right forehead at the hair line and one red 
papule measuring 0.5 [centimeter] diameter on his right 
occipital hair line."  A diagnosis of "two non-specific red 
papules atypical of chloracne" was advanced.  The VA examiner 
opined that the Veteran's skin disability "is not caused by 
or a result of served (sic) in Vietnam" as the "two 0.5 
[centimeter] papules located distally from each other is 
(sic) atypical of chloracne."

The Veteran was examined by VA in July 2009.  The claims file 
and medical records were reviewed.  The Veteran stated that 
his wife, whom he met in 1967, noticed that his skin was 
thick and spots came up on his hands and the extensior 
surface of the forearms.  He stated that he was never treated 
medically for this, and no medical records are available.  It 
was noted that there was no record of skin condition visits 
in service.  The examiner stated that the question of 
chloracne was raised when a physician's assistant at VA in 
February 2002 told him that he had chloracne and that he 
should file for disability.  It was noted that the PA was no 
longer with VA and that she did not send the Veteran for 
appropriate evaluation and treatment.  The examiner stated 
that the Veteran's legion was more of an eczema than 
chloracne.  Examination showed no currently active 
involvement with acne or chloracne.  It was noted that he had 
seborrheic dermatitis of the right temple area and eczema 
with scaling and slight erythema of the backs of both hands 
with two areas on the back of each forearm.  The diagnoses 
were: no evidence of chloracne; no evidence of burned out 
chloracne; active diagnosis of treated seborrheic dermatitis 
of the face and scalp; and treated eczema of the hands and 
forearms.  The examiner opined that eczema is less likely as 
not (less than a 50/50 probability) caused by or a result of 
service in Vietnam and stated exposure to Agent Orange.  
It was also noted that seborrheic dermatitis is less likely 
as not (less than a 50/50 probability) caused by or a result 
of service in Vietnam and stated exposure to Agent Orange.  
As to rationale, the examiner reported that the Veteran was 
not seen while in service for any skin disorder or disease.  
He also noted that the Veteran has not been diagnosed with 
chloracne except for an inappropriate diagnosis and incorrect 
diagnosis by a PA doing an Agent Orange examination.  It was 
also stated that the Veteran did not have the characteristic 
skin finding or distribution on the neck, chest, and back.  
It was further stated that the eczema and seborrheic 
dermatitis are not on the list of diseases caused by Agent 
Orange.  

After carefully reviewing the relevant evidence, the Board 
finds that service connection is not warranted for the 
Veteran's current skin disorder.  The evidence does not 
establish that the Veteran developed chloracne or any skin 
disorder in service or that chloracne was found to a 
compensable degree within one year of separation.  No skin 
disorders were reported during his separation physical 
examination, and his skin was described as normal.  A skin 
disorder is not suggested by way of history until 1998, and 
not diagnosed in the record until 2002.  Thus, there is no 
evidence of a chronic skin disorder manifesting in service or 
within one year of separation.  

In this regard, the Veteran has not contented that he was 
treated in service for skin complaints.  However he does 
report that he had skin problems within one year of 
separation, and he has submitted a statement from his wife 
also attesting to this.  The Veteran and his wife are 
competent to attest to his having skin problems shortly after 
service.   Both are competent to describe the symptoms he 
experienced.  Buchanan v. Nicholson, 453 F.3d 1331, 1337 
(2006).  

The Board finds that such allegations do not provide a basis 
to service connect his disabilities based upon in service 
onset or chronicity of symptoms since service.  There is no 
evidence that the Veteran or his wife are trained or educated 
in medicine; therefore, they are not competent to offer an 
opinion as to the nature and etiology of these disorders.  
Espiritu, 2 Vet. App. at 494 (1992); 38 C.F.R. § 3.159(a).  
To the extent that the Veteran and his wife are deemed 
competent to speak to these matters, such statements are 
greatly outweighed by the medical findings of record, to 
include the normal clinical evaluations at the time of 
separation from service, and no record of complaints or 
treatment until over 30 years after separation.  As lay 
persons, they are not competent to provide a medical 
diagnosis for those symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992  

The weight of the medical evidence indicates that the 
Veteran's current skin disorders are eczema and seborrhea, 
and nothing in the record establishes that either condition 
is related to any incident of service, to include herbicide 
exposure.  The Board acknowledges that a VA PA found that 
that the Veteran's skin condition was mild chloracne.  
However, subsequent findings contradict her diagnosis.  The 
VA examiner in March 2007 reported that the rash was atypical 
for chloracne.  And the PA's finding has been rebutted by a 
VA examiner in July 2009 who has stated that the Veteran does 
not have chloracne and specifically stated that the PA's 
assessment was incorrect.   The Board accordingly affords 
this finding by the PA little weight in assessing the 
diagnosis of the Veteran's disability. Therefore, the greater 
weight of the evidence indicates that the Veteran's 
conditions are properly diagnosed as eczema and seborrhea and 
are not related to service.

And the medical evidence of record does not link the 
Veteran's current skin condition to his military service.  A 
VA examiner has opined that there is no relationship between 
the Veteran's diagnosed skin disorders and service.  This 
finding was based on a review of the claims file and 
examination of the Veteran.  It is supported by rationale and 
stands uncontradicted in the record.  In fact, the only 
evidence linking a skin condition to active service is the 
Veteran's own personal statements.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v.  Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has experienced a skin condition shortly 
after service, the Board acknowledges that he is competent to 
testify what he experienced, i.e. he is competent to testify 
that he had skin problems before and after service.  However, 
while the Veteran can testify to experiencing skin problems, 
the Veteran, as a lay person, is not competent to testify as 
to the etiology of his current skin condition or that it was 
caused by his active service, to include exposure to 
herbicides.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Consequently, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has not been shown.  Therefore, 
the Board finds that a skin condition did not manifest during 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include herbicide exposure.  In summary, the 
competent medical evidence does not establish that chloracne 
manifested in service or within one year of separation.  
Furthermore, the Veteran's current skin disorder did not 
begin in service and has not been shown by competent medical 
evidence to be related to service.  Therefore, service 
connection for a skin disorder, to include chloracne, is not 
warranted on either a direct or basis or as presumptively due 
to herbicide exposure.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a skin condition is not warranted.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 3.303  


ORDER

Service connection for a chronic skin disorder to include 
chloracne claimed as the result of Agent Orange exposure is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


